Title: To John Adams from John Jay, 11 March 1822
From: Jay, John
To: Adams, John


				
					Dear Sir
					Bedford—West Chester County—N. York—11th. March—1822—
				
				Considering the Attention you have heretofore paid to constitutions of Government, I presume it will be agreable to you to receive the Book herewith inclosed. It exhibits a detailed account of the Proceedings and Debates of the convention which lately formed a new Constitution for this State—To you any Remarks which I might make relative to it, would be superfluous—My Health throughout the Winter has undergone but little alteration—accept my best Wishes that your’s may long continue undiminished; and believe me to be / Dear Sir / your constant Friend
				
					John Jay—
				
				
			